department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan uniform issue list t me ga t4 attention legend church official directory of the church hospital a corporation b corporation c_corporation d individual e individual f individual g committee m committee n state s page plan x plan y plan z date dear this is in response to a letter dated date in which your authorized representative requested rulings on your behalf under sec_414 of the internal_revenue_code the code the following facts and representations have been submitted in support of the rulings requested mo hospital a is a not-for-profit corporation organized under the laws of state s hospital a is exempt from tax under sec_501 of the code the sole and controlling member of hospital a is corporation b a state s not-for-profit corporation although hospital a is governed by a board_of trustees consisting of trustees corporation b effectively has complete control_over hospital a as its sole member pursuant to hospital a’s certificate of incorporation and hospital a’s by-laws corporation b has the power to determine the number of trustees approve their election remove any of the trustees with or without cause and approve the election and appointment of all officers of hospital a the annual capital and operating budgets of hospital a in addition corporation b has the power to approve and monitor at such time corporation d a state s not-for-profit corporation effective as of date hospital a and corporation b became affiliated with corporation c became the sole and controlling member of corporation b although corporation b is governed by a board_of trustees consisting of trustees corporation d effectively has complete control_over corporation b as its sole member pursuant to corporation b’s by-laws corporation d has the power to determine the number of trustees on the board approve their election remove any of the trustees with or without cause and approve the election and appointment of all officers of corporation b corporation d has the power to approve and monitor the annual capital and operation budgets of corporation b in addition page corporation d has no members pursuant to corporation d’s by-laws corporation d is governed by a board_of trustees consisting of i the chairman of the board_of governors of corporation c ii the president chief_executive_officer of corporation c and iii the chief financial officer of corporation c each trustee serves for the duration of his tenure in the aforesaid capacity the board_of trustees is responsible for the overall governance of corporation d the board_of trustees has the power to fill any vacancies on the board as well as remove any officer of corporation d individual e and two other individuals appointed by individual e are the sole members of corporation c effective as of date the two appointed members are individual f and individual g although corporation c is governed by a board_of governors individual e effectively has the ability to control corporation c by controlling which individuals are appointed as the remaining members of corporation c and which individuals are appointed to the board_of governors pursuant to corporation c’s by- laws the members have the power to elect the governors to fill any vacancy on the board_of governors as well as to remove any elected governor with or without cause as a result individual e effectively has control_over corporation c_corporation d corporation b and hospital a collectively referred to hereafter as the group each member of the group is listed in the official directory of the church the purpose of hospital a as provided in its certificate of incorporation is to own operate and maintain church hospitals and healthcare facilities for scientific charitable and educational_purposes the bylaws of each member of the group including hospital a provide that each corporation shall operate in conformity with the law teachings and moral practices of the church and in accord with church directives as promulgated by individual e plan x is a defined_benefit_plan established by hospital a to provide retirement benefits to employees of hospital a and their beneficiaries prior to and after its affiliation with corporation c plan x has covered only employees of hospital a the internal_revenue_service has determined by a letter dated date that plan x is qualified within the meaning of sec_401 of the code plan x was frozen in date plan y is intended to meet the requirements of sec_403 of the code hospital a established plan y in order to provide further retirement benefits to employees of hospital a and their beneficiaries since its inception plan y has only covered employees of hospital a plan y was established on date plan z is a defined_contribution_plan intended to be qualified under sec_401 a of the code plan z was established by hospital a to provide retirement benefits to page employees of hospital a and their beneficiaries since its inception plan z has only covered employees of hospital a plan z was established on date plan x plan y and plan z are administered by committee m committee m is a sub- committee of the finance_committee of hospital a the principal purpose and function of committee m is the management and administration of plan x plan y and plan z in the administration and management of plan x plan y and plan z will be transferred to committee n committee n is a committee of the board_of governors of corporation c based on the above facts and representations you request rulings that effective as of date the date of hospital a’s affiliation with corporation c with respect to plan x and date the date of establishment of plan y and plan z with respect to plan y and plan z such plans collectively the plans are church plans within the meaning of sec_414 of the code sec_414 of the code generally defines church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 of the code provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a church_plan under sec_414 of the code it page must establish that its employees are employees or deemed employees of a church or a convention or association of churches under sec_414 of the code by virtue of the organization's affiliation with a church or a convention or association of churches in addition in the case of a plan established by an organization that is not itself a church or a convention or association of churches the plan must be maintained by an organization described in sec_414 of the code in this case hospital a corporation b corporation c and corporation d are listed in the official directory of the church the internal_revenue_service has determined that any organization listed in the official directory of the church is an organization described in sec_501 of the code and is exempt from tax under sec_501 a of the code an organization listed in the official directory of the church shares common religious bonds and convictions with the church and is considered associated with the church within the meaning of sec_414 of the code accordingly pursuant to sec_414 and c of the code employees of hospital a are deemed to be employees of the church through hospital a's affiliation with the church and the church is deemed to be the employer of such employees for purposes of the church_plan rules of sec_414 of the code having established that the employees of hospital a are considered church employees the remaining issue is whether the plans are administered by a committee that is controlled by or associated with a church or an association or convention of churches the principal function or purpose of which is the administration or funding of a plan as required by sec_414 of the code you have represented that plan x plan y and plan z are administered by committee m members of committee m are appointed by the board_of trustees of hospital a whose members are ultimately appointed by the church you have further represented that the principal purpose or function of committee m is the administration and management of plan x plan y and _ - plan z thus committee m qualifies as an organization described in section ‘414 e a because it is controlled by or associated with the church and its principal purpose or function is the administration or ‘funding of plans maintained for church employees _ effective in plan x plan y and plan z will be administered by committee n members of committee n are appointed by the board_of governors of corporation c whose members are ultimately appointed by the church you have represented that the principal purpose of committee n shall be the administration and funding of plan x plan y plan z and other retirement plans maintained on behalf of corporation c t herefore we conclude that effective as of date the date of hospital a’s affiliation with corporation c with respect to plan x and date the date -of establishment of plan y and plan z with respect to plan y and plan z such plans are church plans within the meaning of sec_414 of the code - page this letter expresses no opinion as to whether sec_401 of the code the determination as to whether a plan is qualifi ied under _ sec_401 a is within the juris internal_revenue_service similarly y meets the requirements of sec_403 ofthe code this letter expresses no opinion as to whether any organization referred to above is a church or a qualified_church-controlled_organization within the meaning of section ‘3121 w of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be _ applicable thereto ‘ this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent _ this ruling letter was prepared by’ of this group he may be contacted at pursuant to a power_of_attorney on file with this office the original ruling letter is being sent to your authorized representative sincerely yours alan c pipkin manager technical group _ employee_plans enclosures deleted copy of ruling letter notice of intention to disclose
